Citation Nr: 0101847	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-21 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
March 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.

The Board notes that in his October 1999 substantive appeal 
(Form 9), the veteran checked the box indicating that he 
wished to appear at a hearing before a Member of the Board.  
In a handwritten note to the right of this box, the veteran 
clarified that he desired a hearing before a local hearing 
officer at the Regional Office rather than a travel Board 
hearing.  It is noted that a personal hearing was conducted 
in January 2000, regarding the issue currently on appeal.  
Consequently, the Board finds that the veteran's October 1999 
request for a hearing has been satisfied.

Upon reviewing the record, the Board is of the opinion that 
additional development is warranted.  Therefore, the 
disposition of the issue of entitlement to an evaluation in 
excess of 10 percent for a right knee disability will be held 
in abeyance pending further development by the RO, as 
requested below.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, and of the information necessary 
to complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Historically, a July 1963 rating decision granted service 
connection for a right knee disability, and assigned a 10 
percent evaluation.  That decision was based on service 
medical records showing treatment following a right knee 
injury in November 1962, and current findings on VA 
examination.  Based on a June 1968 VA examination report, the 
RO assigned a noncompensable rating for the veteran's 
service-connected right knee disability in July 1968.  
Following a November 1968 VA examination, a January 1969 
rating decision continued this noncompensable evaluation.

In July 1998 correspondence, the veteran sought an increased 
rating for his service-connected right knee disability.

During a September 1998 VA examination, the veteran 
complained of a constant, aching pain in his right knee, 
which was aggravated by climbing stairs, and prolonged 
walking or standing.  He explained that he occasionally wore 
a support for his right knee, and used a cane in his right 
hand.  The veteran reported swelling, popping and giving way 
of the right knee, but denied experiencing any grinding or 
locking of the knee.  He related that his right knee pain did 
not radiate, and indicated that it was alleviated with Motrin 
and rest.

A physical examination of the right knee revealed passive and 
active flexion to 135 degrees, passive extension to -5 
degrees, and active extension to -10 degrees.  The report 
notes that the joint was not painful with range of motion 
testing, and there was no fatigue, weakness or lack of 
endurance.  There was no edema, effusion, redness, heat, 
instability or weakness.  There was tenderness over the 
medial joint line.  The veteran's gait was normal, and no 
guarding or abnormal movement was noted.  He was able to 
perform 1/2 of a deep knee bend, and could hop on his right 
knee.  There was no ankylosis, and no signs of inflammatory 
arthritis.  There was no medial or lateral collateral 
ligament laxity, and no anterior or posterior cruciate 
ligament laxity.  While a Lachman's test was negative, a 
McMurray's test was positive at 60 degrees of flexion.  X-
rays of the right knee showed mild to moderate changes in the 
patellofemoral and tibiofemoral joints.  The final assessment 
was "[w]orsening medial compartment osteoarthritis of the 
right knee with a degenerating medial meniscus."

Based on this evidence, an April 1999 rating decision granted 
a 10 percent evaluation for the veteran's service-connected 
right knee disability.  The veteran filed a notice of 
disagreement (NOD) with this decision in June 1999.

A June 1999 VA outpatient treatment record notes that the 
veteran experienced knee pain when he exercised without a 
knee brace.  A physical examination showed a full range of 
motion of the right knee.

During September 1999 treatment, the veteran complained of 
right knee pain, and periodic locking.  He reported taking 
Motrin with "good relief of pain."  The veteran explained 
that he experienced right knee pain with extended walking and 
climbing stairs.  He noted that X-rays ordered by his private 
physician showed "worsening chronic deterioration of [the] 
right knee joint," and indicated that a magnetic resonance 
imaging (MRI) study was scheduled the following week.  An 
examination revealed a "good" range of motion of the right 
knee.  Mild crepitus was noted with full flexion and 
extension.  The report indicates that the veteran guarded his 
right knee while walking.

The veteran submitted a substantive appeal (Form 9) in 
October 1999, perfecting his appeal.

During a January 2000 personal hearing, the veteran testified 
that his service-connected right knee disability had grown 
"progressively worse."  Transcript (T.) at 2.  He explained 
that his employment as a recreation vehicle salesman required 
him to negotiate steps, and walk up to two miles per day.  T. 
at 3.  The veteran related that he sought VA medical 
treatment for his right knee pain following the September 
1998 VA examination, and was given Motrin and a knee brace.  
T. at 5.  He reported receiving private medical treatment for 
his right knee disability approximately three times over the 
previous year.  T. at 4-6.

At the hearing, the veteran submitted a list of complaints 
related to his service-connected right knee disability, 
including constant pain and locking of the knee.

The record reflects that a VA orthopedic examination was 
scheduled in February 2000, in conjunction with the veteran's 
claim.  Notification of the date and location of this 
examination was sent to the veteran's last known address.  A 
note in the claims folder indicates that the veteran failed 
to report for the February 2000 VA examination.

Consequently, a March 2000 hearing officer's decision 
continued the 10 percent evaluation of the veteran's service-
connected right knee disability.

As noted above, the veteran testified that he was receiving 
private medical treatment for his service-connected right 
knee disability.  The veteran has alleged that these records 
may contain relevant evidence.  The Board finds that a 
further effort to obtain these records is necessary as they 
may be relevant to the disposition of the veteran's claim, 
both for the purpose of establishing key facts, and for 
purposes of evaluating the probative value of the veteran's 
evidentiary assertions.

A review of the claims folder reveals that relevant evidence 
in support of the veteran's claim may exist or could be 
obtained.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the issue of 
entitlement to service connection for a right knee disability 
pending a remand of the case to the RO for further 
development.

Finally, because the veteran indicated during the January 
2000 personal hearing that his service-connected right knee 
disability had increased in severity since the September 1998 
VA examination, the Board finds that another VA examination 
should be scheduled.

The Board notes that in DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his right 
knee disability that are not currently a 
part of the record.  After obtaining the 
appropriate authorization, the RO should 
attempt to obtain any such records that 
have not been previously obtained.  In 
particular, the RO's attention is 
directed to the veteran's reference to 
private medical treatment during the 
January 2000 personal hearing.  The RO is 
again advised that efforts to obtain VA 
records should continue until they are 
obtained unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile (38 U.S.C.A. § 
5103A(b)(3)).

3.  The RO should arrange for an 
examination by an appropriate physician 
to determine the nature and severity of 
the veteran's right knee disability.  Any 
pathology present should be identified.  
If there is pathology present which is 
not related to the veteran's service-
connected right knee disability, the 
examiner should indicate whether this 
pathology produces manifestations that 
may be distinguished from the 
manifestations of the service-connected 
disability.

The examination report should include a 
full description of the veteran's 
symptoms, clinical findings, and 
associated functional impairment.  All 
findings should be recorded in detail, 
including range of motion of the 
veteran's right knee, recorded in 
degrees.  Any indicated studies should be 
conducted, including X-rays.  The 
physician should address the following:

(a)  The examiner should carefully elicit 
all of the veteran's subjective 
complaints concerning his right knee 
disability, offer an opinion as to 
whether there is adequate pathology 
present to support each of the veteran's 
subjective complaints and the level of 
each complaint, including pain.

(b)  Whether the service-connected right 
knee disability causes weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?

(c)  Whether pain is visibly manifested 
on movement of the right knee, and if so, 
to what extent; the presence and degree 
of, or absence of, muscle atrophy 
attributable to the veteran's service-
connected disability; the presence or 
absence of changes in the condition of 
the skin indicative of disuse due to the 
service-connected disability; or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse of functional 
impairment due to pain attributable to 
the service-connected disability.  The 
examiner should also comment on whether 
there are other objective indications of 
the extent of the veteran's pain, such as 
the medication he is taking or the type 
of any treatment he is receiving.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's right knee disability, should 
be provided.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examiner for review in 
conjunction with the examination.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The veteran is advised that this 
examination may provide findings and 
opinions that are vital to his claim and 
that a failure to report and cooperate 
with the examination may have adverse 
consequences to his claim.  Derwinski v. 
Connolly, 1 Vet. App. 566 (1991).  
Moreover, under 38 C.F.R. § 3.655 (2000), 
where a claimant fails without good cause 
to appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  In addition, 
the RO should review the requested 
examination report and the required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to an 
evaluation in excess of 10 percent for a 
right knee disability.  If the veteran's 
claim remains denied, he and his 
representative should be provided with a 
Supplemental Statement of the Case.  The 
applicable response time should be 
allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




